Exhibit 10.6

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 9th day of
May, 2016 (the “Effective Date”), by and between Penn Virginia Corporation, a
Virginia corporation (the “Company”), and Nancy M. Snyder, an individual (the
“Executive”).

WHEREAS, the Executive is currently employed as the Executive Vice President,
Chief Administrative Officer, General Counsel and Corporate Secretary; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Company for the Term set
forth in Section 2 and in the positions and with the duties set forth in
Section 3. Terms used herein with initial capitalization not otherwise defined
are defined in Section 25.

2. Term. The term of employment under this Agreement shall commence on the
Effective Date and continue until the five (5)-month anniversary of the
Effective Date (the “Term”).

3. Position and Duties. During the Term, the Executive shall continue to serve
as the Executive Vice President, Chief Administrative Officer, General Counsel
and Corporate Secretary of the Company. In such capacities, the Executive shall
have the same duties, responsibilities and authorities as she currently has. The
Executive shall devote the Executive’s reasonable best efforts and full business
time to the performance of the Executive’s duties hereunder and the advancement
of the business and affairs of the Company and shall be subject to, and shall
comply in all material respects with, the policies of the Company and the
Company Affiliates applicable to the Executive; provided that the Executive
shall be entitled (i) to serve as a member of the board of directors of SunCoke
Energy Partners, L.P. and, with the consent of the Company’s board of directors
(the “Board”), other companies, (ii) to serve on civic, charitable, educational,
religious, public interest or public service boards, and (iii) to manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.

4. Place of Performance. During the Term, the Executive shall be based at the
Company’s executive offices in Radnor, Pennsylvania.

 

1



--------------------------------------------------------------------------------

5. Compensation and Benefits.

(a) Base Salary. During the Term, the Company shall pay to the Executive a base
salary (the “Base Salary”) at the rate of $335,000 per calendar year, less
applicable deductions. The Base Salary shall be reviewed for increase by the
Board no less frequently than annually and may be increased in the discretion of
the Board, and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Company’s regular payroll procedures.

(b) Emergence Bonus. The Executive shall be paid $500,000 if the Company’s
emergence from bankruptcy (the “Emergence”) pursuant to a Plan (as defined in
the Restructuring Support Agreement dated as of May 9, 2016) occurs on or before
October 31, 2016 (a “Qualifying Emergence”) and either (i) the Executive remains
employed with the Company through the Qualifying Emergence or (ii) the Executive
was terminated by the Company without Cause before the Qualifying Emergence. The
Emergence Bonus, if any, will be paid within fifteen (15) days following the
date of the Qualifying Emergence. For the avoidance of doubt, no Emergence Bonus
will be payable if a Qualifying Emergence does not occur.

(c) Post-Emergence Consulting. Upon the later of the expiration of the Term or
the Emergence (the “Consulting Commencement Date”), the Company will enter into
a non-exclusive consulting agreement with the Executive, substantially in the
form attached hereto as Exhibit B (the “Consulting Agreement”), provided that as
of the Consulting Commencement Date, the Executive’s employment with the Company
has not been terminated by the Company for Cause or due to her death, disability
or voluntary resignation.

(d) Vacation; Benefits. During the Term, the Executive shall be eligible for the
same number of paid vacation days as the number for which she is currently
eligible, which shall be accrued and used in accordance with the applicable
policies of the Company. During the Term, the Executive shall be eligible to
participate in such medical, dental, life insurance, retirement and other plans
as the Company may have or establish from time to time on terms and conditions
applicable to other senior executives of the Company generally. The foregoing,
however, shall not be construed to require the Company to establish any such
plans or to prevent the modification or termination of such plans once
established.

6. Expenses. The Company shall reimburse the Executive promptly for all expenses
reasonably incurred by the Executive in the performance of her duties in
accordance with policies which may be adopted from time to time by the Company
following presentation by the Executive of an itemized account, including
reasonable substantiation, of such expenses.

7. Confidentiality and Non-Disclosure Agreement. The Company and the Executive
acknowledge and agree that during the Executive’s employment with the Company,
the Executive will have access to and may assist in developing Confidential
Information and will occupy a position of trust and confidence with respect to
the affairs and business of the Company and the Company Affiliates. The
Executive agrees that the following obligations are necessary to preserve the
confidential and proprietary nature of Confidential Information and to protect
the Company and the Company Affiliates against harmful solicitation of employees
and customers, harmful competition and other actions by the Executive that would
result in serious adverse consequences for the Company and the Company
Affiliates:

 

2



--------------------------------------------------------------------------------

(a) Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not use, disclose, copy or transfer any Confidential
Information other than as authorized in writing by the Company or for normal and
customary use in the Company’s business, as determined reasonably and in good
faith by the Company. Anything herein to the contrary notwithstanding, the
provisions of this Section 7(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Executive to disclose or make accessible any information, provided
that prior to any such disclosure the Executive shall provide the Company with
reasonable notice of the requirements to disclose and an opportunity to object
to such disclosure and the Executive shall cooperate with the Company in filing
such objection; or (ii) as to information that becomes generally known to the
public or within the relevant trade or industry other than due to the
Executive’s violation of this Section 7(a).

(b) Materials. The Executive will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event immediately after termination of Executive’s employment. The
Executive agrees to identify and return to the Company any copies of any
Confidential Information after the Executive ceases to be employed by the
Company.

(c) Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(d) Enforcement. The Executive acknowledges that in the event of any breach or
threatened breach of this Section 7, the business interests of the Company and
the Company Affiliates will be irreparably injured, the full extent of the
damages to the Company and the Company Affiliates will be impossible to
ascertain, monetary damages will not be an adequate remedy for the Company and
the Company Affiliates, and the Company will be entitled to enforce this
Agreement by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security, which the
Executive expressly waives. The Executive understands that the Company may waive
some of the requirements expressed in this Agreement, but that such a waiver to
be effective must be made in writing and should not in any way be deemed a
waiver of the Company’s right to enforce any other requirements or provisions of
this Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.

 

3



--------------------------------------------------------------------------------

8. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Term under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(ii) By the Company. The Company may terminate the Executive’s employment with
or without Cause; and

(iii) By the Executive. The Executive may terminate her employment for any
reason or for no reason.

(b) Expiration of Term. Following the expiration of the Term, in the event the
Executive continues the Executive’s employment or service with the Company, the
Executive’s employment or service will be entirely “at-will” and, subject to
Section 14, will not be covered by this Agreement (except for the applicable
restrictive covenant provisions, which are intended to survive expiration of the
Agreement in all cases).

(c) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death and other than a
termination upon the expiration of the Term) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 12
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon, if any, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Termination of the Executive’s
employment shall take effect on the Date of Termination.

(d) Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.

9. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Term as a
result of the Executive’s death, this Agreement shall terminate without further
notice or any action required by the Company or the Executive’s legal
representatives. Upon the Executive’s death, the Company shall pay or provide to
the Executive’s representative or estate (i) any unpaid Base Salary due from the
Date of Termination through the end of Term and (ii) all Accrued Benefits, if
any, to which the Executive is entitled. Additionally, the Company shall pay or
provide to the Executive’s representative or estate the Emergence Bonus, within
fifteen (15) days of the Qualifying Emergence, provided that the Qualifying
Emergence occurs. Except as set forth herein, the Company shall have no further
obligation to the Executive (or the Executive’s legal representatives or estate)
under this Agreement.

(b) Termination by the Company for Cause or by the Executive for Any or No
Reason. If, during the Term, the Company terminates the Executive’s employment
for Cause pursuant to Section 8(a)(ii) or the Executive terminates her
employment for any or no reason pursuant to Section 8(a)(iii), the Company shall
pay to the Executive all Accrued Benefits, if any, to which the Executive is
entitled. Except as set forth herein, the Company shall have no further
obligations to the Executive under this Agreement.

 

4



--------------------------------------------------------------------------------

10. Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding (whether civil, criminal, administrative
or investigative), or any threatened claim or proceeding (whether civil,
criminal, administrative or investigative), against the Executive that arises
out of or relates to the Executive’s service as an officer, director or
employee, as the case may be, of the Company, or the Executive’s service in any
such capacity or similar capacity with an affiliate of the Company or other
entity at the request of the Company, both prior to and after the Effective
Date, and to advance to the Executive or the Executive’s heirs or
representatives such expenses on the same terms and conditions applicable to
officers or directors of the Company. During the Term and thereafter, the
Company also shall provide the Executive with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. This Section 10 shall continue in
effect after the termination of the Executive’s employment or the termination of
this Agreement.

11. Attorney’s Fees. In the event of any controversy, dispute or claim which
arises out of or relates to this Agreement, any other agreement or arrangement
between the Executive and the Company, the Executive’s employment with the
Company, or the termination thereof, each party shall bear its own expense in
respect of for any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Company or the
Executive (or any of his beneficiaries) in connection with such controversy,
dispute or claim.

12. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

(i) If to the Company:

Penn Virginia Corporation

Four Radnor Corporate Center

Suite 200

100 Matsonford Road

Radnor, PA 19087

Attention: Edward B. Cloues, II

(ii) If to the Executive:

At the address last shown on the Company’s Records

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

5



--------------------------------------------------------------------------------

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 16, 17, 19, 20, 21,
23, 24 and 25 hereof and this Section 14 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

 

6



--------------------------------------------------------------------------------

20. Dispute Resolution. Each of the parties hereto irrevocably and
unconditionally (a) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY COMPANY
AFFILIATE, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”) whether such Proceeding is based on contract, tort or
otherwise; (b) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his
or its address as provided in Section 12; and (c) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by applicable law.

21. Entire Agreement; Advice of Counsel. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments except as set forth herein
and supersedes and replaces all other existing agreements related to the subject
matter hereof, including, without limitation, the Amended and Restated Executive
Change of Control Severance Agreement, dated as of December 20, 2012. The
Executive acknowledges that, in connection with her entry into this Agreement,
she was advised by an attorney of her choice on the terms and conditions of this
Agreement, including, without limitation, on the application of Code
Section 409A (as defined below) on the payments and benefits payable or to be
paid to the Executive hereunder.

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

23. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

24. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
are exempt from or comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance therewith. If the
Executive notifies the Company (with specificity as to the reason therefor) that
the Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with the Executive, reform such provision to attempt to comply
with or exempt from Code Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Code Section 409A. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A. For the sake of
clarity, the Company does not hereby agree to indemnify the Executive for
liabilities incurred as a result of Code Section 409A.

 

7



--------------------------------------------------------------------------------

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 24(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

25. Release.

(a) Effective upon the Emergence under the Plan and receipt of the Plan Release
(as defined below), the Executive will provide the Company with a customary
general release of claims, which will exclude: (i) rights of the Executive
arising under, or preserved by, this Agreement; and (b) rights to
indemnification the Executive has or may have under the by-

 

8



--------------------------------------------------------------------------------

laws or certificate of incorporation of any member of the Company’s affiliated
group or as an insured under any director’s and officer’s liability insurance
policy now or previously in force. As part of such release and upon the
Emergence under the Plan and receipt of the Plan Release (as defined below), the
Executive’s outstanding performance-based restricted stock unit and restricted
stock unit awards and outstanding SERP entitlements will be cancelled as of the
Petition Date (as defined in the Plan) without payment of any consideration
therefor and without any further action on the part of any party.

(b) The Company agrees to use its commercially reasonable efforts to obtain
approval of the Plan containing a customary release (the “Plan Release”) of all
claims against the Executive and her successors and assigns (collectively, the
“Executive Released Parties”). Notwithstanding the terms of the Plan Release,
the Plan Release shall be deemed to exclude claims arising out of or
attributable to the Executive’s fraud.

26. Definitions.

“Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any accrued and unpaid vacation and/or sick days; (iii) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company (excluding any severance
plan, program, agreement or arrangement); and (iv) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Date of Termination and which are reimbursable in accordance with
Section 6. Amounts payable under (A) clauses (i) and (ii) shall be paid promptly
after the Date of Termination, (B) clause (iii) shall be paid in accordance with
the terms and conditions of the applicable plan, program or arrangement and
(C) clause (iv) shall be paid in accordance with the terms of the applicable
expense policy.

“Cause” means the Executive’s (i) willful and continued failure to substantially
perform the Executive’s duties with the Company or any Company Affiliate (other
than any such failure resulting from the Executive’s disability),
(ii) conviction of a felony, (iii) willful engagement in gross misconduct
materially and demonstrably injurious to the Company or any Company Affiliate or
(iv) commission of one or more significant acts of dishonesty as regards the
Company or any Company Affiliate.

“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available (except
as a result of the Executive’s wrongful disclosure of such information) or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to her employment by
the Company, shall not be considered Confidential Information.

 

9



--------------------------------------------------------------------------------

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated during the Term by the Company pursuant to
Section 8(a)(ii) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination; or (iii) if the Executive’s employment
is terminated pursuant to Section 8(b), the last day of the Term.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

PENN VIRGINIA CORPORATION By:   /s/ R. Seth Bullock Name:   R. Seth Bullock
Title:   Chief Restructuring Officer NANCY M. SNYDER /s/ Nancy M. Snyder

Employment Agreement Signature Page



--------------------------------------------------------------------------------

FINAL VERSION

EXHIBIT A

FORM OF CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of [•], by and between
Penn Virginia Corporation, a Virginia corporation (the “Company”), and Nancy M.
Snyder (the “Consultant”). For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Consulting Period. The Company shall retain the Consultant pursuant to the
terms of this Agreement, and the Consultant shall provide the “Services” (as
defined in Section 2 hereof) for a twelve (12)-month term beginning on [•],
20    1 and ending on [•], 20     (the “Consulting Period”).

 

2. Services. During the Consulting Period, the Company hereby retains the
Consultant to perform such services as are reasonable in light of the
Consultant’s skills, knowledge and experience and as the Company may reasonably
request from time to time (the “Services”), and the Consultant agrees to make
herself reasonably available to perform the Services. The Consultant may perform
the Services at a location of her choosing.

 

3. Consulting Fees; Business Expenses; Professional Liability Insurance. The
Company agrees to pay the Consultant, as compensation for the Services, a
consulting fee equal to $15,000 per month (pro-rated for any partial months)
(the “Fee”), which shall accrue and be payable on a monthly basis, with each
monthly payment to the Consultant to be paid as soon as administratively
practicable following the first business day of the month to which the payment
relates, but in no event later than five (5) days following such first business
day. Upon termination of this Agreement by the Company other than for “cause”
(which shall be defined as the Consultant’s failure to cure a material breach of
this Agreement within fifteen (15) days of the Company’s written notice
identifying such breach), the Company agrees to pay the Consultant that amount
of Fees equal to (x) $180,000 minus (y) the amount of Fees paid to the
Consultant prior to such termination. In addition, upon presentation of
appropriate documentation, the Consultant will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all reasonable business expenses
(inclusive of expenses associated with any necessary business travel) incurred
during the Consulting Period in connection with the Consultant’s performance of
the Services, provided that Consultant shall be required to get prior consent
for any expenses that could exceed $1,000.

 

4. Independent Contractor Status. Both parties agree that (and neither party
shall act inconsistently with the understanding that) the Consultant is an
independent contractor and that nothing contained in this Agreement shall be
deemed or interpreted to constitute the Consultant as a partner, agent,
joint-venturer or employee of the Company, nor shall either party have any
authority to bind the other. The Consultant agrees that she shall be responsible
for all taxes associated with the performance of the Services and shall not be
entitled to any employee benefits from the Company. The Consultant agrees to
provide a completed Internal Revenue Service Form W-9 (or other requested tax
documentation) upon commencement of the Consulting Period. In addition, the
Consultant represents that she is fully licensed, where required, or otherwise
authorized to perform the Services, and the Consultant agrees to abide by all
laws and regulations in performing the Services.

 

 

1  NTD: Consulting Commencement Date is intended to be the later of the
expiration of the Consultant’s Employment Agreement term or the Emergence, so
long as the Consultant’s employment has not terminated prior to such time due to
cause, voluntary resignation or death or disability.

 

1



--------------------------------------------------------------------------------

FINAL VERSION

 

5. Confidentiality. The Company and the Consultant acknowledge and agree that
during the Consulting Period, the Consultant will have access to and may assist
in developing Confidential Information and will occupy a position of trust and
confidence with respect to the affairs and business of the Company and its
affiliates. The Consultant agrees that the following obligations are necessary
to preserve the confidential and proprietary nature of Confidential Information
and to protect the Company and its affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Consultant
that would result in serious adverse consequences for the Company and its
affiliates:

(a) Non-Disclosure. During and after the Consulting Period, the Consultant will
not use, disclose, copy or transfer any Confidential Information other than as
authorized in writing by the Company or within the scope of the Consultant’s
duties with the Company as determined reasonably and in good faith by the
Consultant. Anything herein to the contrary notwithstanding, the provisions of
this Section 5(a) shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order the
Consultant to disclose or make accessible any information, provided that prior
to any such disclosure the Consultant shall provide the Company with reasonable
notice of the requirements to disclose and an opportunity to object to such
disclosure and the Consultant shall cooperate with the Company in filing such
objection; or (ii) as to information that becomes generally known to the public
or within the relevant trade or industry other than due to the Consultant’s
violation of this Section 5(a).

(b) Materials. The Consultant will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Consultant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or its affiliates at any time upon the request of the Company and in any
event immediately after termination of the Consulting Period. The Consultant
agrees to identify and return to the Company any copies of any Confidential
Information after the Consulting Period. Anything to the contrary
notwithstanding, nothing in this Section 5 shall prevent the Consultant from
retaining a home computer (provided all Confidential Information has been
removed), papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to her compensation or relating to
reimbursement of expenses, information that may be needed for tax purposes, and
copies of plans, programs and agreements relating to the Services.

(c) Conflicting Obligations and Rights. The Consultant agrees to inform the
Company of any apparent conflicts between the Consultant’s work for the Company
and any obligations the Consultant may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(d) Enforcement. The Consultant acknowledges that in the event of any breach or
threatened breach of this Section 5, the business interests of the Company and
its affiliates will be irreparably injured, the full extent of the damages to
the Company and its affiliates will be impossible to ascertain, monetary damages
will not be an adequate remedy for the Company and its affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting

 

2



--------------------------------------------------------------------------------

FINAL VERSION

 

bond or security, which the Consultant expressly waives. The Consultant
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Consultant agrees
that each of the Consultant’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

(e) “Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or its affiliates. Notwithstanding anything to the contrary contained herein,
the general skills, knowledge and experience gained during the Consultant’s
employment with or services to the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information, or knowledge possessed by the Consultant prior to her employment
with or services to the Company, shall not be considered Confidential
Information.

 

6. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Virginia without regard to the choice of law principles thereof. Each party
consents to the exclusive jurisdiction of the courts located in the County of
Henrico, Virginia for all disputes arising under this Agreement.

 

7. Assignment. This Agreement is personal to each of the parties hereto. Neither
party may assign or delegate any rights or obligations hereunder without the
express written consent of the other party.

 

8. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (i) on the date of delivery, if delivered by hand, (ii) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(iii) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Consultant:    Nancy M. Snyder, at the most recent address on the
Company’s file.   If to the Company:   

Penn Virginia Corporation

Four Radnor Corporate Center

Suite 200

100 Matsonford Road

Radnor, PA 19087

Attention: [•]

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

3



--------------------------------------------------------------------------------

FINAL VERSION

 

9. Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument, including by electronic transmission.

 

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both parties hereto. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement represents the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, supersedes any and all other agreements, verbal or otherwise, between
the parties hereto concerning such subject matter, including, without
limitation, the Employment Agreement between the Company and the Consultant,
effective as of May 9, 2016 (the “Employment Agreement”) (except for those
provisions of the Employment Agreement that survive pursuant to Section 14 of
the Employment Agreement). No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

FINAL VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

PENN VIRGINIA CORP. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         CONSULTANT

 

Nancy M. Snyder

 

5